Appeal from a judgment of the Supreme Court (Lamont, J.), rendered October 2, 2009 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant placed a video camera in the home of a female acquaintance without her knowledge and, as a result, was charged with burglary in the second degree and unlawful surveillance in the second degree. In satisfaction of these charges, he pleaded guilty to attempted burglary in the second degree and waived his right to appeal. In accordance with the terms of the plea agreement, defendant was sentenced to two years in prison, to be followed by three years of postrelease supervision. Defendant now appeals.
Defendant’s sole contention is that his sentence is harsh and excessive. He is, however, precluded from raising this claim given his valid waiver of the right to appeal (see People v Shurock, 83 AD3d 1342, 1344 [2011]; People v Small, 82 AD3d 1451, 1452 [2011], lv denied 17 NY3d 801 [2011]). Therefore, we find no reason to disturb the judgment of conviction.
Mercure, A.EJ., Peters, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.